Page 1 of 6

UN|TED STATES D|STR|CT COURT
MlDDLE DlSTR|CT OF FLORIDA
FORT l'VlYERS DIV|S|ON

UN|TED STATES OF AMERICA
v_ Case Number: 2:17-cr~48-FtM-38MRM

wn_i_rE wiLLlAMsoN Uslvl Number:'69917-o1a

 

Robert Peter Harris, Esq.
2052 Virginia Ave
Ft Myers, FL 33901

JUDGMENT |N A CR|N||NAL CASE

The defendant pleaded guilty to Counts One, Two, and Three of the Superseding lnformation. The defendant is adjudicated
guilty of these offenses:

Date Offense Count
Tit|e & Section Nature of Offense Conc|uded Number¢s)
21 U.S.C. §§ 841(a)(1) and Possession with intent to Distribule and Distribute October 18, 2016 One
841(b)(1)(C) Carfentanil
21 U.S.C. §§ 922(9)(1) and Possession of a Firearm by a Convicted Fe|on October 18, 2016 Two
924(a)(2)
18 U.S.C. § 924(a)(1)(A)(i) Possession of a Firearm in Furtherance of a Drug October 18. 2016 Three

Trafficking Crime

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker. 543 US 220 (2005).

lT |S ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence or mailing address until all fines restitution, costs and special assessments imposed by thisjudgment are
fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant s economic circumstances

Date of imposition of Judgment:

January 28, 2019

 

éHERl PoLsTER cHAPPELL \'“
uNn‘Eo sTATEs oisTRlcT wer

January &8, 2019

AO 2455 (Rev. 11/16) Judgment in a Criminal Case

Page 2 of 6

Wiliie Wiiliamson
2:17-cr~48-FtM-38MRM

IMPRBONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a

total term of 146 months-86 months on each Count One and Two, each count concurrent and a consecutive term of
60 months for Count Three.

The Court makes the following recommendations as to incarceration:
incarceration in a facility close to home (Fort Myers, F|orida)

The defendant is remanded to the custody of the United States Marsha|.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UN|TED STATES MARSHAL
By:

 

Deputy U.S. Marsha|

AO 2455 (Rev. 11/16) Judgment in a Criminal Case

Page 3 of 6

Willie Wii|iamson
2:17-cr-48-FtM-38MRM

SUPERV|SED RELEASE

Upon release from imprisonment you will be on supervised release for a term of 3 years, ali counts concurrent

MANDATORY COND|T|ONS
1. You must not commit another federa|, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
4. You must cooperate in the collection of DNA as directed by the probation officer.

The defendant shall comply with the standard conditions that have been adopted by this court (set forth beiow).

The defendant shall also comply with the additional conditions on the attached page.

AO 2458 (Rev. 11/16) Judgment in a Criminai Case

Page 4 of 6

Willie Wi|iiamson
2117-cr-48-FfM-38MRM

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1.

f~":‘>

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
oche or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation officer as instructed

After initially reporting to the probation office, you will receive instructions from the court or the probation ofncer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

Vou must answer truthfully the questions asked by your probation officer

You must live at a place approved by the probation officer. if you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. |f notifying the probation officer in advance is not possible due to unanticipated circumstances
you must notify the probation officer within 72 hours of becoming aware of a change or expected change. `
¥ou must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. if you do not have full-time employment you must try to find full-time empioyment,
unless the probation officer excuses you from doing so. if you plan to change where you work or anything about
your work (such as your position or yourjob responsibilities), you must notify the probation officer at least 10 days
before the change. if notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstancesl you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

if the probation officer determines that you pose a risk to another person (inc|uding an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Oniy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me With a written
c'opy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probation and Supervised Re/ease Condi'ti'ons, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 2458 (Rev. 11/16) Judgment in a Criminai Case

page 5 oi 6

Willie Williamson
2:17-cr-48-FtM -38MRM

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer’s instructions regarding the implementation of this court directive. Further, the defendant shall contribute to
the costs of these services not to exceed an amount determined reasonable by the Probation Office's Sliding Scaie
for Substance Abuse Treatment Services. During and upon completion of this program, the defendant is directed
to submit to random drug testing.

2. The defendant shall provide the probation officer access to any requested financial information.

3. The defendant shall submit to a search of his personl residence, place of business, any storage units under the
defendants controll computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of reiease. Faiiure to submit to a search may be grounds for revocation_ The defendant shall inform any
other residents that the premises may be subject to a search pursuant to this condition.

4. The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

5. The mandatory drug testing requirements of the Vioient Crime Controi Act are imposed. The Court orders the
defendant to submit to random drug testing not to exceed 104 tests per year.

AO 2455 (Rev. 11/16) Judgment in a Criminai Case

Page 6 of 6

Willie Wiiiiamson
2:17-cr-48-FtM-38MRM

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment “ Fine Restitution

TOTALS $300.00 ‘ $0.00 $0 $0

SCHEDULE OF PAYMENTS

Uniess the court has expressly ordered othen/vise in the special instructions abovel if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment Aii criminal monetary
penaltiesl except those payments made through the Federai Bureau of Prisons' inmate l'-'inancia| Responsibi|ity Program,
are made to the clerk of the courtI unless otherwise directed by the court, the probation officer, or the United States attorney.

The defendant shall receive credit for ali payments previously made toward any criminal monetary penalties imposed

Payments shall be applied in the following order: (1) assessmentl (2) restitution principai, (3) restitution interestl (4) fine
principal, (5) fine interest, (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costs, including cost of
prosecution and court costs.

FORFE|TURE

Defendant shall forfeit to the United States those assets previously identified in the Piea Agreement (Doc. #42),
that are subject to forfeiture, including a Davis industries firearm (S/N AP493321) and Winchester ammunition.

'Findings for the total amount of losses are required under Chapters 109A, 110, 110A. and 113A of Titie 18, United States Code, for offenses committed
on or after September 13, 1994 but before Aprii 23, 1996.

 

' Justice for Victims of Trafiicking Act of 2015, Pub. L. No. 114-22.

" Findings for the total amount of losses are required under Chapters 109A, 110, 110A. and 113A of Titie 18 for offenses committed on or after
September13, 1994, but before Aprii 23, 1996.

AO 245B (Rev. 11/16) Judgment in a Criminai Case

